Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Figs. 1-10 and 15 (directed to claims 1-3 and 11-12) in the reply filed on 8/17/21 is acknowledged.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0100396 (Shiota et al.) (hereinafter “Shiota”)(cited in the 5/27/20 IDS).

a medium mounting section (11) that forms a medium mounting surface on which a medium is mounted; 
a feeding unit (14) that feeds a lowest medium among media mounted on the medium mounting section (11) in a feeding direction by coming into contact with the lowest medium;
a separation unit (15) that separates the medium with the feeding unit (14); 
an operation detection unit (including 24) that is disposed at a position facing a surface of the medium in the medium mounting section (11) and detects at least a movement of the medium in the feeding direction; 
an interval forming unit (16) that is provided upstream of the operation detection unit (including 24) in the feeding direction and forms an interval in the feeding direction between a trailing end of a first medium which is the lowest medium fed by the feeding unit (14) among media mounted on the medium mounting section (11) and a trailing end of a second medium which is bound with the first medium and stacked on the first medium; and 
a control unit (19) that stops feeding of the medium based on a detection interval by a detection value of the operation detection unit (including 24).  
Regarding claim 2, Fig. 1-21 show that the interval forming unit (16) is configured to include a protrusion that projects upward from the medium mounting surface (11).  
Regarding claim 3, Figs. 1-21 show that an upper end of the protrusion (16) is formed with an R surface.
Regarding claim 11, Figs. 1-21 show a medium feeding device comprising: 

a feeding unit (14) that feeds a lowest medium among media mounted on the medium mounting section (11) in a feeding direction by coming into contact with the lowest medium;
a separation unit (15) that separates the medium with the feeding unit (14); 
an operation detection unit (including 24) that is disposed at a position facing a surface of the medium in the medium mounting section (11) and detects at least a movement of the medium in the feeding direction; 
a control unit (19) that stops feeding of the medium based on a detection value of the operation detection unit (including 24); and 
a curve forming portion (16) that is provided upstream of the operation detection unit (including 24) in the feeding direction, and54 forms a curve in the feeding direction on the medium mounted on the medium mounting section (11).  
Regarding claim 12, Figs. 1-21 show an image reading apparatus comprising: 
a reading unit (20) that reads a medium; and 
the medium feeding device according to claim 1, which feeds the medium toward the reading unit (20).
4.	Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0359475 (Xie et al.) (hereinafter “Xie”).
Regarding claim 1, Figs. 1-10 show a medium feeding device comprising: 

a feeding unit (32b) that feeds a lowest medium among media mounted on the medium mounting section (30) in a feeding direction by coming into contact with the lowest medium;
a separation unit (32a) that separates the medium with the feeding unit (32b); 
an operation detection unit (SR6 or SR5) that is disposed at a position facing a surface of the medium in the medium mounting section (30) and detects at least a movement of the medium in the feeding direction; 
an interval forming unit (right end of element 21 and unnumbered element to the left of element D in Fig. 7A) that is provided upstream of the operation detection unit (SR6 or SR5) in the feeding direction and forms an interval in the feeding direction between a trailing end of a first medium which is the lowest medium fed by the feeding unit (32b) among media mounted on the medium mounting section (30) and a trailing end of a second medium which is bound with the first medium and stacked on the first medium; and 
a control unit (Fig. 9) that stops feeding of the medium based on a detection interval by a detection value of the operation detection unit (SR6 or SR5).  
Regarding claim 2, Fig. 1-10 show that the interval forming unit (right end of element 21 and unnumbered element to the left of element D in Fig. 7A) is configured to include a protrusion (unnumbered element to the left of element D in Fig. 7A) that projects upward from the medium mounting surface (30).  

Regarding claim 11, Figs. 1-10 show a medium feeding device comprising: 
a medium mounting section (30) that forms a medium mounting surface on which a medium is mounted; 
a feeding unit (32b) that feeds a lowest medium among media mounted on the medium mounting section (30) in a feeding direction by coming into contact with the lowest medium;
a separation unit (32a) that separates the medium with the feeding unit (32b); 
an operation detection unit (SR6 or SR5) that is disposed at a position facing a surface of the medium in the medium mounting section (10) and detects at least a movement of the medium in the feeding direction; 
a control unit (Fig. 9) that stops feeding of the medium based on a detection value of the operation detection unit (SR6 or SR5); and 
a curve forming portion (right end of element 21 and unnumbered element to the left of element D in Fig. 7A) that is provided upstream of the operation detection unit (SR6 or SR5) in the feeding direction, and54 forms a curve in the feeding direction on the medium mounted on the medium mounting section (30).  
Regarding claim 12, Figs. 1-21 show an image reading apparatus comprising: 
a reading unit (13) that reads a medium; and 
the medium feeding device according to claim 1, which feeds the medium toward the reading unit (13).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653